DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 22 and 28 appear to be identical. If claim 22 is found to be allowable, cancellation of claim 28 will be required. 
Claims are objected to because of the following informalities:    
cl.21: 
“satisfying predetermined torque threshold” is believed to be in error for --satisfying the predetermined torque threshold--
“a torque” is believed to be in error for --the torque--
cl.22: “the rotational speed of the rotatable pinion gear” is believed to be in error for --the rotational speed of the turbine air starter--
cl.23: “the rotational speed of the rotatable pinion gear” is believed to be in error for --a rotational speed of the rotatable pinion gear--
cl.25: “the rotational speed of the rotatable turbine” is believed to be in error for --a rotational speed of the rotatable turbine --
cl.30: “the controlling the rate of acceleration” is believed to be in error for --the controlling of the rate of acceleration--
cl. 31: “the maximum speed threshold” is believed to be in error for --a maximum speed threshold--
throughout the claims, various inconsistencies are present, which must be remedied; e.g.:
“rotatable pinion gear” is also referred to as “turbine air starter pinion” in cl.29
there are further instances throughout the claims, however, given the prevalence of these errors, they are no individually delineated herein
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 21, the recitation(s) “torque parameter” and “torque output” renders the claim indefinite because it is unclear whether they refer to the same output/parameter, or to different output/parameter(s). 
Dependent claims 22-40 are also thus rejected.
Regarding claims 23-25, the recitation “a speed output” renders the claim indefinite because it is unclear whether it is the same as, or different from, the speed parameter previously claimed.  
Regarding claim 24,  the recitation “a gear train rotatable pinion gear” renders the claim indefinite because it is unclear whether this is the same as, or different from, the previously claimed pinion gear. 
Regarding claims 22 and 28, the claims appear to be identical and depend from claim 21. Thus, it is unclear whether this was a mistake or whether there is an intended difference between the two claims that is not immediately apparent. See also claim objection above. 
Regarding claims 29-40, the claims appear to recite method claims, and yet they depend from claim 21 which is an apparatus claim. Thus, it is unclear whether the metes and bounds of the claims are drawn to the methodology or the apparatus. It is further unclear whether they are meant to be dependent claims or independent claims, since a majority of claims 29-40 contain antecedent basis issues with respect to claim 21. 
Furthermore, the claim language comprises multiple antecedent basis issues if they depend from claim 21. For example, the recitation(s) “a combustion engine” and “a rotatable pinion gear” in claim 29, were previously recited in claim 21, but are now introduced as new and different elements. Further 
Regarding claim 33, the recitation “the predetermined torque threshold indicative of causing damage to the rotatable turbine” renders the claim indefinite because it is unclear whether this is the same as, or different from, the predetermined torque threshold that is indicative of causing damage to the turbine air starter pinion claimed in claim 29. 
Regarding claims 35-36, the claims appear to be almost identical and yet claims 36 depends on claim 35. Claim 35 requires “prior to expiration of a target period of time” and claim 36 requires “prior to a target period of time”. They are at once very similar claims and yet contradictory claims. It is unclear whether the periods of time are the same or different. Clarification is required. 
Regarding claim 37,  the recitation “monitoring the speed parameter of the turbine air starter includes monitoring the torque parameter of at least one of an electric starter, pneumatic starter, or hydraulic starter” renders the claim indefinite because it is unclear whether the applicant meant to equate monitoring speed and monitoring torque, or whether the claim was meant to recite one or the other. Furthermore, the claims already require the starter to be a pneumatic starter (turbine air starter). It is unclear whether Applicant is referring to new and different electric/hydraulic starters or whether Applicant is contradicting the previously claimed features of the turbine air starter to now claim electric and/or hydraulic starters. 
Regarding claims 39-40, “a predetermined torque threshold” renders the claim indefinite because it is unclear whether this is the same as, or different from, the start sequence torque threshold claimed in claim 34. If it is the same, then there is further ambiguity as to whether the torque threshold refers to the previously claimed pinion, a new pinion, or the turbine air starter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 21-25, 28, 34-36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri 9316195 in view of Koelle 20020163197, Zeiner 9845734, Rubbra 2614798, Wood 2625047, and Raver 2871708.
Regarding claim 21, Puri teaches a starter assembly (120), comprising: 

    PNG
    media_image1.png
    616
    769
    media_image1.png
    Greyscale

a rotatable pinion gear (gearbox 122 being a gear reduction, therefore gear of starter being a pinion smaller than gear of engine) rotatably coupled with the starter and operably coupling to a combustion engine (108; Fig 1); and 
a controller module (130) configured to: 
during a start sequence of the combustion engine (Col.3 ll.34-38), monitor a speed parameter (via speed sensor 134) indicative of a rotational speed of the starter assembly (Col.3 ll.34-38; Puri’s starter is coupled to the engine via gearbox such that the engine speed is directly proportional to the starter speed, and speed sensor is thus indicative of both the engine speed and the starter speed); 

    PNG
    media_image2.png
    543
    693
    media_image2.png
    Greyscale

determine whether the monitored speed parameter exceeds a start sequence speed profile  (“speed profile”; 300, 406; Col.4 ll.57-61; Col.5 ll.16-36); and 

    PNG
    media_image3.png
    341
    777
    media_image3.png
    Greyscale


Puri’s engine is an internal combustion engine. 
Puri does not teach the starter being a turbine air starter with a housing defining an interior with an air inlet and an air outlet defining a flow path through the housing; a rotatable turbine located within the flow path within the interior; a controllable pressure valve located upstream from the rotatable turbine; the pinion thus connected to the rotatable turbine and extending exteriorly of the housing; a torque sensor providing a torque output indicative of a torque experienced by the rotatable pinion gear; the controller configured to also monitor a torque parameter indicative of a torque of the turbine air starter assembly, determine whether the monitored torque parameter exceeds a predetermined torque threshold indicative of causing damage to the rotatable pinion gear of the turbine air starter, controllably increase the rotational speed when an additional condition of the torque parameter does not exceed the torque threshold, and controlling the increasing to prevent the monitored torque parameter from satisfying the predetermined torque threshold. Note, controller module functional limitations of the current apparatus claim only limit the claims to the software and hardware need to perform the claimed function as per MPEP2114(IV). Although many of Applicant’s claimed functions are taught in the current prior art combination, it is further noted that any deviation of the desired-result/intended-use of the prior art combination from the desired-result/intended-use of Applicant’s claimed functional limitations is still rendered an obvious extension of the prior art combination (see discussion of MPEP 2114(IV) below). 
However, Koelle teaches a starter (1) for starting a combustion engine (2, Title), where a speed sensor (20) is indicative of a rotational speed of the starter, and a torque sensor (15) provides a torque output indicative of a torque experienced by the starter ([0010,27-28]); 

    PNG
    media_image4.png
    622
    726
    media_image4.png
    Greyscale

and a controller (4) configured to: 
monitor a speed parameter (from 20; [0010, 28]) indicative of the rotational speed of the starter and the torque output (from 15; [0010, 27]) indicative of the torque of the starter ([0010, 0028]); 

    PNG
    media_image5.png
    488
    618
    media_image5.png
    Greyscale

determine whether the monitored torque parameter exceeds a predetermined torque threshold (E) corresponding to a given starter speed (Fig 2), and 
in response to determining the monitored torque parameter does not exceed the start sequence torque threshold, controllably increasing the rotational speed of the starter by the controller module such that the increasing prevents the monitored torque parameter from satisfying the start sequence torque threshold ([0034]; Fig 2, by following characteristic line S).
Koelle’s engine is an internal combustion engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the torque consideration of Koelle in the control system of Puri, in order to ensure starter operation within physically realizable limits (Puri, Col.7 ll.7-23), such as the demagnetization limit when the starter is an electric motor (Koelle, [0011, 30, 31, 34]). 

Zeiner teaches an a turbine air starter (108, Fig 2) with a housing (204 of 202) defining an interior (210) with an air inlet (208) and an air outlet (212) defining a flow path through the housing (Fig 2); a rotatable turbine (216) located within the flow path within the interior (Fig 2); a controllable pressure valve (110) located upstream from the rotatable turbine (Fig 2); a rotatable pinion gear (232) rotatably coupled with the rotatable turbine (via shaft 224), wherein the rotatable pinion gear extends exteriorly of the housing (in output section 206 outside of housing 204) and operably coupling to a combustion engine (102). Zeiner’s engine is a gas turbine engine and Zeiner’s air turbine starter is powered by an auxiliary power unit (Fig 1, Col.3 ll.58-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic starter of Puri in view of Koelle to be an air turbine starter as taught by Zeiner (Zeiner, Fig 2) because Rubbra teaches air turbine starters are suitable for starting both combustion engines including both gas-turbine engines and reciprocating internal combustion engines in substitutional equivalence (Rubbra, Col.1 ll.1-4). Note, Rubbra’s air turbine starter is powered by a cartridge discharge, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air turbine starter of Zeiner over that of Rubbra because Wood teaches air turbine starters powered by a small auxiliary power plant (such as in Zeiner) offer the advantage of multiple, unlimited start operations (Wood, Col.3 ll.20-45), as compared to single start cartridge units (such as in Rubbra).
Puri in view of Koelle, Zeiner, Rubbra, and Wood does not teach the predetermined torque threshold being indicative of causing damage to the rotatable pinion gear of the turbine air starter.
However, the above limitation is a functional limitation of an apparatus claim (i.e. a controller module configured to use the claimed predetermined torque threshold) and MPEP 2114(IV) provides that 
	Nevertheless, Raver teaches “reducing the probability of damage to the pinion gear…and the parts of the starting motor in a starting motor apparatus for an internal combustion engine by providing a device which will limit the torque which can be applied on the clutch mechanism of the starting apparatus” (Col.2 ll.13-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque threshold of Puri in view of Koelle, Zeiner, Rubbra, and Wood to be indicative of a torque that could cause damage to the pinion because Raver teaches limiting torque to prevent damage to the pinion gear of a starter (Raver, Col.2 ll.13-19) and MPEP 2114(IV) provides that broadly claiming an automated means (i.e. using controller module of Puri in view of Koelle, Zeiner, Rubbra, and Wood to limit torque) to replace a manual function (i.e., using a mechanical device to limit torque as in Raver) to accomplish the same result (i.e. limiting torque that could damage the pinion of a starter) does not distinguish over the prior art. That is, accommodating a prior art mechanical device (of Raver) that accomplishes a desired goal (limiting torque that could damage a starter pinion) to modern electronics (controller module of Puri in view of Koelle, Zeiner, Rubbra, and Wood) would have been reasonably obvious to one of ordinary skill. 
Regarding claims 22 and 28, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri further teaches ceasing the increasing of the rotational speed of the rotatable pinion gear when the combustion engine attains a self-sustaining operating rotational speed (“the target speed” which may be N1 or N2; Col.7 ll.24-57; Fig 2).
Regarding claim 23, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri further teaches a speed sensor (134) providing a speed output indicative of the rotational speed of the rotatable pinion gear (Col.3 ll.34-38; Puri’s starter is coupled to the engine via gearbox such that the engine speed is directly proportional to the starter speed that is the same as the pinion speed when the engine and starter are engaged, and speed sensor is thus indicative of both the engine speed and the starter speed during at least some operating conditions). Puri further teaches the starter is selectively engageable with the engine (Col.3 ll.17-33). 
Additionally, Koelle teaches a speed sensor (20) providing a speed output indicative of the rotational speed of the starter ([0010, 28]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a speed sensor indicative of starter/pinion-gear speed as in Koelle for the speed sensor indicating engine speed of Puri, in order to provide starter control over a greater range of operating conditions (i.e. so that starter speed may be monitored and controlled even when disengaged from the engine) to prevent damage to starter (Koelle, [0011]).
Regarding claim 24, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri further teaches a speed sensor (134) providing a speed output indicative of the rotational speed of a gear train rotatable pinion gear (Col.3 ll.34-38; Puri’s starter is coupled to the engine via gearbox such that the engine speed is directly proportional to the starter speed that is the same as the pinion speed when the engine and starter are engaged, and speed sensor is thus indicative of both the engine speed and the starter speed during at least some operating conditions). Puri further teaches the starter is selectively engageable with the engine (Col.3 ll.17-33). 
Additionally, Koelle teaches a speed sensor (20) providing a speed output indicative of the rotational speed of the starter ([0010, 28]).

Regarding claim 25, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri further teaches a speed sensor providing a speed output indicative of the rotational speed of the rotatable turbine (Col.3 ll.34-38; Puri’s starter is coupled to the engine via gearbox such that the engine speed is directly proportional to the starter speed that is the same as the turbine speed when the engine and starter are engaged, and speed sensor is thus indicative of both the engine speed and the starter speed during at least some operating conditions). Puri further teaches the starter is selectively engageable with the engine (Col.3 ll.17-33). 
Additionally, Koelle teaches a speed sensor (20) providing a speed output indicative of the rotational speed of the starter ([0010, 28]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a speed sensor indicative of starter/pinion-gear speed as in Koelle for the speed sensor indicating engine speed of Puri, in order to provide starter control over a greater range of operating conditions (i.e. so that starter speed may be monitored and controlled even when disengaged from the engine) to prevent damage to starter (Koelle, [0011]).
Regarding claims 26 and 27, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri further teaches the controller module is functionally linked to the starter (Fig 1). Puri further teaches that the controller may be a single device or a distributed device (Col.3 ll.48-end). 
It is unclear from Puri, Koelle, or Zeiner whether the controller(s) is/are physically mounted to a housing of the starter. 
If the controller is mounted to the housing, then the prior art reads on claim 26. 
If the controller is not mounted to the housing, then the prior art reads on claim 27. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the controller of  Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver to be either mounted to, or not mounted to, the starter housing because the controller of Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver was required to be mounted somewhere relative to the housing, and there was a finite number of identified predictable potential solutions (either on the housing of the starter, or not on the housing of the starter), and one of ordinary skill in the art could have pursued either potential option (by conventional means of mounting controllers) with a reasonable expectation of success since the location of the controller on the housing or off the housing did not affect the operation of the controller of the overall claimed system. 
Regarding claim 34, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above (including claim 21). Puri further teaches  method of starting a combustion engine (108, Title, Fig 1) with the starter assembly (120) of claim 21, the method comprising: 
determining, in the controller module, whether the monitored speed parameter exceeds a corresponding speed value included in the start sequence speed profile (“speed profile”; 300, 406; Col.4 ll.57-61; Col.5 ll.16-36); and 
in response to determining the monitored speed parameter does not exceed the corresponding speed value of the start sequence speed profile, controllably increasing the rotational speed of the starter by the controller module (using a feedback approach, 400; Col.4 ll.57-61, Col.5 ll.16-36) while maintaining a balance between other performance indexes and constraints (Col.5 ll.45-49).
Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver also teaches determining whether the monitored torque parameter exceeds a start sequence torque threshold, and controllably increasing the rotational speed when an additional condition of the torque parameter, not exceeding the corresponding 
That is, Koelle teaches a starter (1) for starting a combustion engine (2, Title), where a speed sensor (20) is indicative of a rotational speed of the starter, and a torque sensor (15) provides a torque output indicative of a torque experienced by the starter ([0010,27-28]); 

    PNG
    media_image4.png
    622
    726
    media_image4.png
    Greyscale

and a controller (4) configured to: 
monitor a speed parameter (from 20; [0010, 28]) indicative of the rotational speed of the starter and the torque output (from 15; [0010, 27]) indicative of the torque of the starter ([0010, 0028]); 

    PNG
    media_image5.png
    488
    618
    media_image5.png
    Greyscale

determine whether the monitored torque parameter exceeds a predetermined torque threshold (E) corresponding to a given starter speed (Fig 2), and 
in response to determining the monitored torque parameter does not exceed the start sequence torque threshold, controllably increasing the rotational speed of the starter by the controller module such that the increasing prevents the monitored torque parameter from satisfying the start sequence torque threshold ([0034]; Fig 2, by following characteristic line S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the torque consideration of Koelle in the control system of Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver, in order to ensure starter operation within physically realizable limits (Puri, Col.7 ll.7-23), such as the demagnetization limit when the starter is an electric motor (Koelle, [0011, 30, 31, 34]). 
Regarding claims 35 and 36, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri further teaches determining whether the monitored speed parameter exceeds a target rotational speed prior to (claim 35) a target period of time, or (claim 36) expiration of a target period of time. That is, Puri uses speed profiles (300) that are time dependent, thus every time data is collected for the feedback loop (400), the monitored speed parameter is compared to the target rotational speed of the chosen speed profile (406 of 300) to check whether the monitored sped parameter exceeds (or falls short of) the target rotational speed prior to the expiration of the target time period (of the data collection rate); such that appropriate control actions may be taken to ensure the actual speed tracks the speed profile (Col.5 l.16 - Col.6 l.9). 
Regarding claim 38, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri further teaches ceasing the increasing of the rotational speed of the turbine air starter when the combustion engine attains a self-sustaining operating rotational speed (“the target speed” which may be N1 or N2; Col.7 ll.24-57; Fig 2).
Regarding claim 39, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver also teach determining whether the monitored toque parameter exceeds a predetermined torque threshold indicative of causing damage to the starter.
That is, Koelle further teaches determining whether the monitored toque parameter exceeds a predetermined torque threshold indicative of causing damage to the starter; such as required in order to limit starting torque as taught by Koelle to prevent impermissible demagnetization ([0008, 0011, 34]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the torque consideration of Koelle in the control system of Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver, in order to ensure starter operation within physically realizable limits (Puri, Col.7 ll.7-23), such as the demagnetization limit when the starter is an electric motor (Koelle, [0011, 30, 31, 34]). 

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver, and further in view of Lillie WO2015156761.
Regarding claim 37, Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver teaches all the limitations of the claimed invention as discussed above. Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver also teaches that monitoring the speed or torque parameter of the turbine air starter includes monitoring the speed or torque parameter of a pneumatic starter (as discussed in claims 21 and 34 above, Puri teaches speed monitoring of a starter, Koelle teaches both speed and torque monitoring of a starter, Zeiner teaches speed monitoring by speed sensor 112 of an air turbine starter, and Rubbra and Wood teach using air turbine starters for starting engines such as those of Puri and Koelle). 
Additionally, Lillie teaches a pneumatic air turbine starter (52) for starting an internal combustion engine (10 via 50) with a controller module (86) monitoring speed and torque of the pneumatic air turbine starter (via sensor(s) 64; [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the speed and torque sensing of Lillie’s air turbine starter for the system of Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver in order to provide consolidated sensing of all required speed and torque parameters of the air turbine starter of Puri in view of Koelle, Zeiner, Rubbra, Wood, and Raver, for ease of access, repair, maintenance, and replacement. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741